DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/29/2022 is acknowledged. Claims 1, 3-11, and 13-19 are currently pending in this application. Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claims 5 and 14 are objected to because of the following informalities:  Claims 5 and 14 each recite portions and ends of the second structural member and include the limitation “an eleventh end of the first arch portion”. This limitation appears to be a typographical error that should read – an eleventh end of the second arch portion –. Claim 14 also recites the term “eight end” which appears to be a misspelling of the word – eighth –.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “wherein the socket body further includes a posterior edge and an anterior edge” in lines 1-2. These elements are already recited in claim 11. Therefore it is unclear whether applicant is referring to an additional posterior and anterior edge or to those previously recited. Further clarification of this limitation is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-11, and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 5,246,464 to Sabolich et al. (Sabolich).
Regarding at least claim 1
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Top edge)][AltContent: textbox (Distal end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First arch portion)][AltContent: textbox (First straight portion)][AltContent: textbox (Second straight portion)][AltContent: oval][AltContent: oval][AltContent: connector][AltContent: connector][AltContent: textbox (Third end fixed to fourth end)][AltContent: textbox (Fifth end fixed to sixth end)][AltContent: textbox (First end fixed to second end)]Sabolich teaches an above-the-knee prosthesis with an anatomically configured socket (abstract). Sabolich meets the limitations of a prosthetic socket (16) for a prosthetic limb, the prosthetic socket comprising: a socket body comprising a distal end and a top edge opposite the distal end (fig. 3), and wherein the distal end comprises a prosthetic component attachment mechanism (the distal end of socket 16 is supported within frame 14 that is attachable to the limb 12 via a mechanism as shown in fig. 1), and a first structural member (medial inverted triangular depression; 24) comprising a first straight portion, a second straight portion, and a first arch portion (see annotated fig. 3 below), and wherein the first structural member is disposed on an exterior surface of the socket body; and wherein the first straight portion of the first structural member comprises a first end fixed to a second end of the second straight portion of the first structural member, a third end of the first arch portion is fixed to a fourth end of the first straight portion, and a fifth end of the first arch portion is fixed to a sixth end of the second straight portion of the first structural member (see annotated fig. 3 below).  
[AltContent: connector][AltContent: oval]
    PNG
    media_image1.png
    323
    548
    media_image1.png
    Greyscale

Regarding at least claim 3
Sabolich teaches the prosthetic socket of claim 1. Sabolich also teaches wherein the socket body further comprises a medial fin disposed on the top edge of the socket body and the first arch member of the first structural member is disposed on the medial fin of the top edge of the socket body (ischio-ramal shelf; 42 is shown to form a fin on the medial side of the top edge of the socket body and the first arch member is disposed on the shelf/fin as shown in fig. 3).  
Regarding at least claim 4
Sabolich teaches prosthetic socket of claim 3. Sabolich also teaches wherein the socket body further comprises a second structural member (lateral longitudinal channel; 26) having a third straight portion, a fourth straight portion, and a second arch portion (see annotated fig. 5 below), and wherein the second structural member is disposed on an lateral exterior surface of the socket body (the channel 26 is formed on the lateral side of the body).  
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Eleventh end fixed to twelfth end)][AltContent: textbox (Ninth end fixed to tenth end)][AltContent: textbox (Seventh end fixed to eighth end)][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: textbox (Fourth straight portion)][AltContent: textbox (Second arch portion)][AltContent: textbox (Third straight portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    334
    494
    media_image2.png
    Greyscale

Regarding at least claim 5
Sabolich teaches the prosthetic socket of claim 4. Sabolich also teaches wherein the third straight portion of the second structural member comprises a seventh end fixed to an eighth end of the fourth straight portion of the second structural member, a ninth end of the second arch portion is fixed to a tenth end of the third straight portion, and an eleventh end of the first arch portion (interpreted as the second arch portion – see claim objection above) is fixed to a twelfth end of the fourth straight portion of the second structural member (see annotated fig. 5 above).  
Regarding at least claim 6
Sabolich teaches the prosthetic socket of claim 5. Sabolich also teaches wherein the socket body further comprises a lateral fin (gluteal shelf; 40) disposed on the top edge of the socket body and the second arch member of the second structural member is disposed on the lateral fin of the top edge of the socket body (fin/shelf 40 is shown as being disposed on the top edge of the body and the second arch member is disposed on the lateral fin/shelf as shown in fig. 5).  
Regarding at least claim 7
Sabolich teaches the prosthetic socket of claim 6. Sabolich also teaches wherein a first cross section of the socket body includes a first wall thickness from about 0.1mm to about 20mm (col. 9, lines 67-68 discloses that the socket should have a wall thickness of 3/16 inch, roughly 4.7625 mm which falls within the claimed range – see MPEP 2131.03). 
Regarding at least claim 8
Sabolich teaches the prosthetic socket of claim 7. Sabolich also teaches wherein a second cross section of the first structural member includes a second wall thickness from about .25mm to about 100mm (col. 3, lines 49-52 discloses that the depressions and channels are disclosed as being classified according to a scale: Class I for ¼ inch or 6.35 mm; Class II for ½ inch or 12.7 mm, Class III for ¾ inch or 19.05 mm, Class IV for 1 inch or 25.4 mm, and Class V for 1 ½ inch or 38.1 mm; Sabolich therefore meets the limitation that a second cross section the first structural member/depression; 24 includes a second wall thickness/depth as claimed, particularly since each thickness/depth disclosed lies within the claimed range).
Regarding at least claim 9
Sabolich teaches the prosthetic socket of claim 8. Sabolich also teaches wherein the socket body further comprises a posterior edge and an anterior edge, the posterior edge is disposed on the top edge connecting the medial fin with the lateral fin, the anterior edge is disposed on the top edge opposite the posterior edge connecting the medial fin to the lateral fin, and the posterior edge and anterior edge have a scalloped shape (figs. 3 and 5 show an anterior and posterior edge connecting the medial fin to the lateral fin, each having a contoured/scalloped shape).  
Regarding at least claim 10
Sabolich teaches the prosthetic socket of claim 9. Sabolich also teaches wherein the socket body further comprises an interior surface having a negative shape of a residual limb of a wearer (col. 3, lines 32-37 discloses that the socket is provided with a plurality of contours which correspond to the anatomical contours of the residual limb and col. 4, lines 1-2 discloses completing a physical assessment and producing a negative model of the thigh). 
Regarding at least claim 11
 Similar to the explanation above, Sabolich meets the limitations of a prosthetic socket (16) for a prosthetic limb, the prosthetic socket comprising: a socket body comprising a distal end and a top edge opposite the distal end (see annotated fig. 3 above), and wherein the distal end comprises a prosthetic component attachment mechanism (the distal end is inserted into rigid frame 14 which includes an attachment for the limb 12; fig. 1) and the top edge comprises a medial fin (42), a lateral fin (40), a posterior edge and an anterior edge (posterior and anterior portions connecting the medial fin and the lateral fin; figs. 3 and 5); a first structural member (24) comprising a first straight portion, a second straight portion, and a first arch portion (see annotated fig. 3 above), and wherein the first structural member is disposed on a medial exterior surface of the socket body (depression 24 is located on the medial side of the body; fig. 3), and a second structural member (26) having a third straight portion, a fourth straight portion, and a second arch portion (see annotated fig. 5 above), and wherein the second structural member is disposed on an lateral exterior surface of the socket body (the channel 26 is located on the lateral side of the body; fig. 5); and wherein the first straight portion of the first structural member comprises a first end fixed to a second end of the second straight portion of the first structural member, a third end of the first arch portion is fixed to a fourth end of the first straight portion, and a fifth end of the first arch portion is fixed to a sixth end of the second straight portion of the first structural member (see annotated fig. 3 above).  
Regarding at least claim 13
Sabolich teaches the prosthetic socket of claim 11. Sabolich also teaches wherein the first arch member of the first structural member is disposed on the medial fin of the top edge of the socket body (ischio-ramal shelf; 42 is shown to form a fin on the medial side of the top edge of the socket body and the first arch member is disposed on the shelf/fin as shown in fig. 3).  
Regarding at least claim 14
Sabolich teaches the prosthetic socket of claim 13. Sabolich also teaches wherein the third straight portion of the second structural member comprises a seventh end fixed to an eight end of the fourth Application No. 16/758,716Page 5 of 8straight portion of the second structural member, a ninth end of the second arch portion is fixed to a tenth end of the third straight portion, and an eleventh end of the first arch portion (interpreted as second arch portion; see claim objection above) is fixed to a twelfth end of the fourth straight portion of the second structural member (see annotated fig. 5 above).  
Regarding at least claim 15
Sabolich teaches the prosthetic socket of claim 14. Sabolich also teaches wherein the second arch member of the second structural member is disposed on the lateral fin of the top edge of the socket body (fin/shelf 40 is shown as being disposed on the top edge of the body and the second arch member is disposed on the lateral fin/shelf as shown in fig. 5).   
Regarding at least claim 16
Sabolich teaches the prosthetic socket of claim 15. Sabolich also teaches wherein a first cross section of the socket body includes a first wall thickness from about 0.1mm to about 20mm (col. 9, lines 67-68 discloses that the socket should have a wall thickness of 3/16 inch, roughly 4.7625 mm which falls within the claimed range – see MPEP 2131.03).
Regarding at least claim 17
Sabolich teaches the prosthetic socket of claim 16. Sabolich also teaches wherein a second cross section of the first structural member includes a second wall thickness from about .25mm to about 100mm (col. 3, lines 49-52 discloses that the depressions and channels are disclosed as being classified according to a scale: Class I for ¼ inch or 6.35 mm; Class II for ½ inch or 12.7 mm, Class III for ¾ inch or 19.05 mm, Class IV for 1 inch or 25.4 mm, and Class V for 1 ½ inch or 38.1 mm; Sabolich therefore meets the limitation that a second cross section the first structural member/depression; 24 includes a second wall thickness/depth as claimed, particularly since each thickness/depth disclosed lies within the claimed range). 
Regarding at least claim 18
Sabolich teaches the prosthetic socket of claim 17. Sabolich also teaches wherein the socket body further includes a posterior edge and an anterior edge, the posterior edge is disposed on the top edge connecting the medial fin with the lateral fin, the anterior edge is disposed on the top edge opposite the posterior edge connecting the medial fin to the lateral fin, and the posterior edge and anterior edge have a scalloped shape (col. 3, lines 32-37 discloses that the socket is provided with a plurality of contours which correspond to the anatomical contours of the residual limb and col. 4, lines 1-2 discloses completing a physical assessment and producing a negative model of the thigh).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Telikicherla (WO 9321865 A1) discloses shell composed of shell sections which overlap for adjusting the circumferential size (second paragraph on page 22). The overlapping portions have a thickness greater than the non-overlapping portions and the sections each have straight ends (medial and lateral ends are straight), as well as arch portions (top or bottom curved ends).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/Jennifer Dieterle/           Supervisory Patent Examiner, Art Unit 3774